Hutchinson, C. J.,
dissented. — I cannot view this decision as correct, either by the authorities in England, or the rights and powers which our law seems to establish.
*492It seems a settled rule, in England, that every person, born there, has a legal settlement in some town or parish, to which there may be a removal, in case of becoming chageable. Every legitimate child, if its parents are fore*gners> or ^ave no legal settlement in England, has its settlement where born. If the settlement of the parents be in England, and be known, there the child has its settlement. If neither the settlement by birth nor parentage be known, its settlement is where its existence is first known. If the mother has a settlement in the realm, at the time of her marriage, and the father has no settlement in the realm, the children take the settlement of the mother. And a settlement once gained, in either of these ways, continues till another is gained. — See 2d Bolt’s Poor Laws, p. 13, 14 and 15.
The first settlement of the pauper, who is the subject of this controversy, was clearly in Lunenburgh, and so continued to be, till after the decease of his father, and till after he, the pauper, arrived at the age of fourteen years; the age at which he had a right to choose his own guardian.
The question now is, Did he lose that settlement, and become settled in Newbury, by his mother’s leaving him at Lunenburgh, and going to Newbury, and residing there a full year, without being warned to depart according to the provision of the statute then in force?
This leads to the consideration of derivative settlements.
In one state of things, applicable to these, all the authorities agree. That is, children, moving with the father, and living as a part of his family, where he gains a new settlement, take that new settlement with the father. So, if they do not live with the father, but are under his control, and are living where, and as he directs, and do not become emancipated from him, it is considered the same as living with him. But, if they gain settlements for themselves, which they may do in various ways after they are seven years of age, in England, by this they lose their primitive settlement, and do not take the newly acquired settlement of the father. So far is this carried in England, *493that an order of removal, removing one, who is much over seven years of age, to his primitive settlement, will be quashed, unless it contains a negative of his having acquired a settlement for himself. I think, however, this would be more analogous to other decided cases, if the Court required proof, of such newly acquired settlement, to come from the other side.
The authorities seem to suppose, that emancipation may take place by the minor’s living away from the control of the father; but I recollect no decision to that effect.— And, on the other hand, a man, coming of age, and moving with’his father, and forming a part of his father’s family while he acquires a new settlement, takes that settlement ; and is not considered as emancipated. But, when of age, he is considered emancipated of course, unless he does continue to be a part of his father’s family. — See 2d Bott, p. 42.
Many cases are cited by the counsel, where it is decided, that children derive from their mother the settlement acquired by her, in her own right, after the decease of her husband.— See 2d Bott, p. 29, and to 33. On the thirty-first page the Court say, “ There is no distinction between the settlement of children with the father or mother; far they are as much her’s as the father’s; and nature obliges her as much as the father to provide for them; so does the law; and every argument that holds for their settlement with the father, holds as to their settlement with the mother.” Something like (his is also expressed in some of the other cases. Yet I find no case, in which it was decided, that children thus take the settlement acquired by the mother, after the father’s death, where the facts are stated at all, but what the facts were, that the children went and resided with the mother as a part of her family, or were in every sense under her control. Where the children had a legal settlement in England at the decease of their father, whether acquired by birth, the parents having no settlement; or whether by taking their father’s settlement; or by taking that of tho mother before her marriage, the father having no settlement; wherever such settlement is lost by their having taken that of their mother, acquired after the decease of the father, it is wheré they remain a *494part of the mother’s family, and under her control while she acquires this new settlement in her own right: I say in her own light; because she can acquire no settlement for her children by a marriage with a second husband. She takes the settlement of her new husband for herself; but she does not communicate it to her children by a former husband.
If the reasons, before recited, for children’s taking the after settlement of the mother, are given only in the cases where they remain under her control, and usually remain a part of her family, is it not fairly to be inferred, that, when they do not make a part of her family, and are not under her control, they are considered as emancipated, and do not take her newly acquired settlement ? I must consider this a fair inference, till I discover some one case, in which the children have been adjudged to take the newly acquired settlement of the mother, though they were not a part of her family, nor under her control, when she acquired it, nor afterwards.
We may consider, for a moment, how that reasoning, thus adopted by the Courts in England, applies in this State. Our Probate Act is very particular in its provisions for the settlement of estates. It provides for the appointment of guardians over children till they are fourteen years of age: for the support of children till they are respectively seven years of age, from the estate of the deceas-, ed; and for minors, over fourteen years of age to make choice of their guardians, before the Judge of Probate can make any appointment. When these guardians are appointed, they have the control of the ward ; and must take care of the property, if any: and all the earnings belong, not to the mother, but to the ward. Unless she is appointed guardian, she has no control, against the guardian, either of the person or the property. If she is appointed guardian, she must account for the earnings of the ward the same as if she was not his mother.
The mother of this pauper was never appointed his guardian. She went to Newbury to live among her relations, and carried one or two other children with her. These she had under her control, though she made no attempt to keep house by herself and children. The pauper remained *495for a time at Lunenburgh, where his legal settlement was. He then past some time with his uncle over the river, in New-Hampshire — then went to .the State of New-York, and tarried till he was 29 years of age ; when he moved into Bradford, where he clearly has no settlement. When he was thus left at Lunenburgh, he was over fourteen years of age 5 and, of course, had a right to choose his own guardian. It does not appear that he has ever seen his mother since that time ; nor does it appear that he ever was in the town of Newbury in his life.
Now, in what class of cases should this pauper be considered ? Surely not as belonging to his mother’s family, when she gained her settlement in Newbury: for he was in no sense whatever a part of her family ; nor in any degree under her control. — She had no right to such control: She made no attempt to exercise it. He was most clearly emancipated : as much so, as any man, at the age of twenty-one years, becomes emancipated by living no more with, or under the control of his father. The rule is, that a person, having a legal settlement, loses it only by gaining or deriving a new ono. He takes a newly acquired settlement of the father, if not emancipated, and if he has gained none for himself. But, if either emancipated, or acquiring a settlement for himself, he does not take the new settlement of his father. This pauper’s settlement was in Lunenburgh. He does not appear to have gained any other for himself. He became as fully emancipated from his mother, from and after her leaving him at Lunenburgh, and going herself to Newbury, as if he had then been twenty-one years of age. He was as far removed from her legal and actual control.His legal settlement remains at Lunenburgh. This appears to me as plain as any cause we have ever decided. When it first came up in the County Court, we considered it by no means free from difficulty. But I devoted much thought to it there, and came to the result I have now suggested ; and have discovered no view of the case, nor any new authorities, which vary my opinion at all. Yet I must suppose my brethren more correct. They are well agreed in the decision they have made.